Citation Nr: 0810994	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-35 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to November 21, 2003, 
for the grant of a total disability rating based upon 
individual unemployability.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.     


REMAND

The veteran is seeking entitlement to an effective date prior 
to November 21, 2003, for the award of a total rating for 
compensation purposes based upon individual unemployability 
(TDIU).

The effective date rules for an increased compensation claim 
apply for a TDIU claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  Generally, the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).  

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of the claim for increased compensation.  
38 C.F.R. § 3.400(o)(2).  Under those circumstances, the 
effective date of the award is the earliest date at which it 
was ascertainable that an increase occurred.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(0)(2); Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  The question of when an increase 
in disability is factually ascertainable is answered by the 
Board based on the evidence in a veteran's VA claims folder.  
"Evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

After reviewing the veteran's claims folder, the Board finds 
there is a further duty to assist the veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  

In June 2006, the RO sent the veteran a letter requesting 
additional information concerning his claim for an effective 
date earlier than November 21, 2003, for a TDIU.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In response, the 
veteran filed a statement, dated in July 2006, noting that he 
had received treatment prior to November 21, 2003, at VA 
treatment facilities in Milwaukee and Madison, Wisconsin.  In 
addition, the veteran's original formal claim for a TDIU, 
filed in November 21, 2003, indicated that the veteran had 
been receiving treatment for his service-connected 
disabilities at VA facilities (although no specific VA 
facilities were indicated). 

After reviewing the veteran's claims folder, the Board 
concludes that the RO must make an attempt to obtain the 
records identified by the veteran.  While the RO sought and 
obtained records VA medical center in Chicago, Illinois, a 
request for or records from the identified VA facilities in 
Wisconsin are not shown.

Accordingly, the case is remanded for the following action:

1.  The RO must send to the veteran a 
letter advising him of the evidence 
required to support his claim for 
entitlement to an earlier effective date 
prior to November 21, 2003, for a TDIU 
and the procedures for obtaining such 
evidence, in accordance with the VCAA and 
current case law.

2.  The RO must request that the veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected disabilities, prior to 
November 21, 2003.  The RO must then 
obtain copies of the related medical 
records that are not already in the 
claims folder.  Regardless of the 
veteran's response, the RO must obtain 
all of the veteran's treatment records 
from the VA medical centers in Milwaukee 
and Madison, Wisconsin, from November 
2001 to the present.

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

3.  The RO must then re-adjudicate the 
veteran's claim for entitlement to an 
earlier effective date prior to November 
21, 2003, for a TDIU.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


